Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 7/13/2022 are acknowledged.  

Rejoin Claims 19-22
Claims 19-22 are hereby rejoined and allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Duncan on July 25, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A cleaning device for cleaning a cylindrical roller having a longitudinal roller axis and a cylindrical side surface, the cleaning device comprising:
	a cleaning head with a cleaning chamber;
	sealing blades extending parallel to the roller axis and lateral sealing gaskets extending transversely to the roller axis, the sealing blades and the lateral sealing gaskets closing the cleaning chamber, the lateral sealing gaskets having concave edges configured to sealingly contact the cylindrical side surface of the roller;
	a mechanical cleaning member housed in the cleaning chamber;
	a first actuator configured to move the mechanical cleaning member inside the cleaning chamber;
	cleaning liquid feeding members configured to feed a cleaning liquid into the cleaning chamber; wherein the mechanical cleaning member and the cleaning liquid fed by said feeding members work in combination inside said cleaning chamber; wherein the cleaning head is provided with a translation movement in a direction parallel to the roller axis of the cylindrical roller; wherein the first actuator is configured to move the mechanical cleaning member with respect to the cleaning chamber while maintaining the mechanical cleaning member in contact with the cylindrical side surface of the roller.
Amend claim 5 as follows: Device according to claim 1, wherein the first actuator is configured to move the mechanical cleaning member inside the cleaning chamber with a reciprocating movement roller axis
Amend claim 12 as follows: Device according to claim 1, wherein the cleaning chamber is made fluid tight, through [[the]] a combination of said lateral sealing gaskets and of said sealing blades in cooperation with the cylindrical side surface of the roller to be cleaned.  
Amend claim 13 as follows: Device according to claim 1, wherein the concave edges of the lateral sealing gaskets comprise lateral chambers[[,]] that are open toward the cylindrical side surface of the roller to be cleaned.  
Amend claim 17 as follows: Device according to claim 1, wherein the mechanical cleaning member is divided into at least two parts
Amend claim 19 as follows: A method for cleaning a first roller, comprising the following steps:
	providing a cleaning device according to claim 1;
	moving the cleaning head toward a lateral cylindrical surface of the first roller;
	bringing the mechanical cleaning member into contact with the lateral cylindrical surface of the first roller to be cleaned;
	moving the mechanical cleaning member with respect to the lateral cylindrical surface of the first roller while the mechanical cleaning element is in contact with the lateral cylindrical surface of the first roller; and
dispensing cleaning liquid into the cleaning chamber.
Amend claim 20 as follows: The method of the claim 19, wherein the step of moving the mechanical cleaning member in contact with the lateral cylindrical surface of the first roller comprises [[the]] a step of translating the mechanical cleaning member with alternating movement a longitudinal axis of the first roller.  
Amend claim 21 as follows: The method of claim 19, further comprising [[the]] a step of rotating the first roller about [[its]] a longitudinal axis of the first roller while the mechanical cleaning member acts on the lateral cylindrical surface of the first roller.
Amend claim 22 as follows: The method of the claim 19, further comprising a step of gradually translating the cleaning head along [[the]] a longitudinal axis of the first roller to clean the whole lateral cylindrical surface of the first roller.
Amend claim 23 as follows: A cleaning machine comprising:
	a supporting structure;
	on said supporting structure, supporting devices for cylindrical roller to be cleaned, wherein the cylindrical roller comprises a longitudinal roller axis and a cylindrical side surface;
	a driving unit adapted to drive the roller into rotation when the roller is supported on the supporting devices;
	a cleaning device comprising:
a cleaning head with a cleaning chamber;	
		sealing blades extending parallel to the roller axis and lateral sealing gaskets extending transversely to the roller axis, the sealing blades and the lateral sealing gaskets closing the cleaning chamber, the lateral sealing gaskets having concave edges configured to sealingly contact the cylindrical side surface of the roller;
		a mechanical cleaning member housed in the cleaning chamber;
		a first actuator configured to move the mechanical cleaning member inside the cleaning chamber;
		cleaning liquid feeding members configured to feed a cleaning liquid into the cleaning chamber, wherein the mechanical cleaning member and the cleaning liquid fed by the feeding members work in combination inside the cleaning chamber, the cleaning head being provided with a translation movement in a direction parallel to the roller axis of the cylindrical roller, the first actuator being configured to move the mechanical cleaning member with respect to the cleaning chamber while maintaining the mechanical cleaning member in contact with the cylindrical side surface of the roller.
Amend claim 26 as follows: The cleaning machine of claim 23, wherein the cleaning head is configured to be actuated independent of actuation of the mechanical cleaning member, and wherein no portion of the mechanical cleaning member extends outside of the cleaning head.
Amend claim 27 as follows: The cleaning machine of claim 1, wherein the cleaning head is configured to be actuated independent of actuation of the mechanical cleaning member, and wherein no portion of the mechanical cleaning member extends outside of the cleaning head.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, 19, or 23, which are the independent claims.
With regard to claim 1, the most relevant prior art is the combination of JP262758 by Inuyama in view of U.S. 5,410,961 to DeNicola used to reject claim 1 in the Non-Final Rejection dated 4/28/2022.  The combination of Inuyama in view of DeNicola fails to teach that the recited first actuator is configured to move the recited mechanical cleaning member with respect to the recited cleaning chamber while maintaining the mechanical cleaning member in contact with the cylindrical side surface of the roller.  The reviewed prior art does provide motivation to modify the combination of Inuyama in view of DeNicola to arrive at the apparatus recited by claim 1.
With regard to claim 19, the method of claim 19 uses the allowable cleaning device recited by claim 1 and is thus also allowable.  The reviewed prior art does not provide motivation to modify the combination of Inuyama in view of DeNicola (discussed above with regard to claim 1) to arrive at the method recited by claim 19.  
With regard to claim 23, the most relevant prior art is the combination of JP262758 by Inuyama in view of U.S. 5,410,961 to DeNicola in view of U.S. 4,729,309 to Saterini used to reject claim 23 in the Non-Final Rejection dated 4/28/2022.  The combination of Inuyama in view of DeNicola in view of Saterini fails to teach that the recited first actuator is configured to move the recited mechanical cleaning member with respect to the recited cleaning chamber while maintaining the mechanical cleaning member in contact with the cylindrical side surface of the roller.  The reviewed prior art does provide motivation to modify the combination of Inuyama in view of DeNicola in view of Saterini to arrive at the apparatus recited by claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 28, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714